internal_revenue_service number release date index number -------------------------- ---------------------------------------------------------- ----------------------------------- ------------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number ------------------- refer reply to cc corp b04 plr-104414-09 date date foreign parent foreign sub --------------- --------------------------------- us parent --------------------------------------------------------------------- ----------------------------------- us sub --------------------------------------------------------------------- ------------------------------------------------------ foreign sub --------------------------- foreign sub ------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ foreign sub foreign sub foreign sub country a country b business a business b ------------------------------------------- ---------------------------------------- ---------------------------------------------------- ---------------------- ----------- ------------------------------ -------------------------------------------------------- plr-104414-09 business c u v w x act act dear ------------------- --------------------------------------- -------------- -------------- ----------- ---- ----------------------------------------------- ---------------------------------------------- this letter responds to your date request for rulings on certain u s federal_income_tax consequences of a proposed transaction as defined below the information submitted in that letter and in later correspondence is summarized below summary of facts foreign parent is a publicly traded country a corporation that owns directly and indirectly foreign and domestic corporations and other entities with operations throughout the world foreign parent directly owns foreign sub which is disregarded as an entity separate from foreign parent for u s federal_income_tax purposes foreign sub through a grantor_trust owns the stock of us parent the common parent of an affiliated_group_of_corporations that files a u s consolidated federal_income_tax return us parent is engaged through its subsidiaries primarily in business a us parent indirectly owns all of the stock of us sub us sub directly owns all the stock consisting of both common voting shares and three classes of non-voting preferred shares in foreign sub a country b corporation us sub has owned its foreign sub shares for more than five years us sub’s adjusted tax basis of each share of stock in foreign sub now exceeds the fair_market_value of such stock foreign sub is a holding_company with assets consisting primarily of stock of three country b companies classified as corporations for u s federal_income_tax purposes foreign sub engaged in business a foreign sub engaged in business b and foreign sub engaged in business c foreign sub owns all the plr-104414-09 stock of foreign sub and foreign sub foreign sub owns u common shares of foreign sub and foreign sub owns v common shares of foreign sub and w preferred shares of foreign sub together foreign sub and foreign sub own all of the outstanding common and preferred_stock of foreign sub the proposed transaction foreign parent wishes to restructure the ownership of foreign sub and foreign sub and to convert foreign sub from a corporation to an unlimited liability company ulc to accomplish this the following steps have been proposed collectively the proposed transaction in the order set forth below i foreign sub will sell for cash equal to fair_market_value all the stock of foreign sub and foreign sub to foreign sub a country b corporation wholly owned by foreign sub ii us sub will transfer to foreign sub x percent of its foreign sub voting common shares and foreign sub preferred_stock bearing x percent of the total liquidation rights of all foreign sub preferred shares the acquired common shares the acquired preferred shares and collectively the acquired shares the purchase_price of the transferred shares will be approximately equal to the fair_market_value of these shares if the value of that amount of common_stock or that amount of common and preferred_stock is less than us dollar_figure the sales_price of these shares will be us dollar_figure to evidence nominal consideration iii us sub and foreign sub will each transfer to a blocker company its respective stock interests in foreign sub us sub will transfer to a u s limited_liability_company wholly owned by us sub and treated as a disregarded_entity for u s federal_income_tax purposes us blocker its remaining shares of foreign sub voting common_stock and preferred_stock foreign sub will transfer to a country a corporation foreign blocker the acquired shares that foreign sub acquires in step ii above iv the shareholders of foreign sub will vote to approve resolutions resolutions authorizing the conversion of foreign sub to a ulc sometimes referred to as the conversion v foreign sub will effectuate the conversion vi foreign sub owes foreign parent an amount of money which debt is evidenced by a note payable foreign sub will issue new voting preferred shares to the us blocker in exchange for cash the amount of shares will be determined based on the fair_market_value of foreign sub foreign sub will use this cash plus other plr-104414-09 assets except for its foreign sub stock to satisfy some or all of the note payable and any amount not paid will be forgiven either before or after the cash payment vii pursuant to a pre-existing conversion_right all of us blocker’s voting common shares and preferred shares in foreign sub will be converted into voting preferred shares in foreign sub viii foreign sub will transfer all its foreign sub stock to foreign blocker and foreign blocker will then transfer all such foreign sub stock to foreign sub in exchange solely for foreign sub voting common shares representations the following representations have been made regarding the proposed transaction a the stock of foreign parent is widely held such that less than fifty percent of the total combined voting power of all classes of stock entitled to vote and less than fifty percent of the total value of all shares of all classes of stock is owned by persons that own five percent or more in value of such stock for this purpose ownership is determined by application of sec_318 as modified by sec_304 and the percentage ownership by value is applied to the aggregate of all classes of stock consistent with revrul_89_57 1989_1_cb_90 b if all the acquired common shares and all the acquired preferred shares have value at the time of the adoption of the resolutions and at all times thereafter through the effective date of the conversion us blocker will not own stock of foreign sub meeting the requirements of sec_1504 taking into account sec_1_1502-34 c there is no plan or intention to redeem the acquired preferred shares to be held by foreign blocker the acquired preferred shares however may be converted to common shares of foreign sub d there will be no formal or informal plan_of_liquidation of foreign sub at any time before the adoption of the resolutions e under applicable local law none of the shareholders of a ulc has limited_liability for the liabilities of the ulc instead each shareholder has unlimited liability for the debts of or claims against the ulc the governing articles of foreign sub as it converts to a ulc will specifically provide that the liability of each of its shareholders for any liability act or default of the ulc is unlimited in extent and joint_and_several in nature f at the time of and following the conversion there is no plan or intention to cause foreign sub to elect under sec_301_7701-3 to be classified as an association plr-104414-09 taxable as a corporation for u s federal tax purposes or to otherwise effect a conversion which could change its tax classification to a corporation for federal tax purposes g no property other than cash will have been contributed to foreign sub during the five-year period ending on the effective date of the conversion h each class of foreign sub preferred_stock outstanding through the effective time of the conversion ranks in parity with each other series of preferred_stock with respect to the payment of dividends and the distribution of assets in the event of the liquidation dissolution or winding-up of foreign sub i us sub will transfer to foreign sub x percent of its foreign sub voting common shares and foreign sub preferred_stock bearing x percent of the total liquidation rights of all foreign sub preferred shares rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction if the foreign sub common_stock and preferred_stock are both worthless at the time of each of steps i through v above any worthless_stock deduction otherwise allowable to the foreign sub shareholders whether on shares transferred in step ii or on shares not transferred in step ii will not be disallowed under sec_267 or deferred under sec_267 if the acquired preferred shares have value and the acquired common shares are worthless at the time of the transfer described in step ii above any worthless_stock deduction otherwise allowable to the foreign sub shareholders on the foreign sub common shares whether on shares transferred in step ii or on shares not transferred in step ii will not be disallowed under sec_267 or deferred under sec_267 the sale of the acquired preferred shares will be governed by sec_1001 and not by sec_304 us sub will account for a loss if any on the sale of the acquired preferred shares under the rules of sec_267 under sec_1_267_f_-1 us sub will not take into account any such loss at the time of the conversion and such loss will remain deferred until us sub and foreign sub or the foreign blocker are no longer in a controlled_group relationship however to the extent that the value of the acquired preferred shares exceeds their purchase_price excess value the transaction will be bifurcated and such excess value will be treated as distributed from foreign sub to foreign parent through intermediate entities in a transaction governed by sec_301 any loss on such distribution will not be recognized sec_311 plr-104414-09 if the acquired preferred shares and the acquired common shares have value at the time of each of steps i through v above the sale of the acquired shares will be governed by sec_1001 and not by sec_304 us sub will account for a loss if any on the sale of the acquired shares under the rules of sec_267 under sec_1_267_f_-1 us sub will not take into account any such loss at the time of the conversion and such loss will remain deferred until us sub and foreign sub or the foreign blocker are no longer in a controlled_group relationship however to the extent that the value of the acquired shares exceeds their purchase_price excess value the transaction will be bifurcated and such excess value will be treated as distributed from foreign sub to foreign parent through intermediate entities in a transaction governed by sec_301 any loss on such distribution will not be recognized sec_311 the conversion will be treated as if foreign sub distributed its assets subject_to its liabilities in liquidation foreign sub will be deemed to liquidate immediately before the close of the day before the conversion is effective neither sec_332 nor sec_368 will apply to the deemed liquidation that occurs due to the conversion see 238_f2d_670 1st cir 151_f2d_517 3rd cir a shareholder that is deemed to receive a liquidating_distribution from foreign sub will recognize gain_or_loss on a foreign sub share unless otherwise stated herein in an amount equal to the difference between the fair_market_value of the property treated as distributed with respect to the share and the adjusted_basis in the share a loss recognized by a foreign sub shareholder on the deemed liquidation of foreign sub will not be disallowed under sec_267 or sec_267 the adjusted_basis of foreign sub 2’s non-cash property treated as received by a foreign sub shareholder will equal the fair_market_value of such property at the effective time of the conversion caveats we express no opinion about the tax treatment of the proposed transaction under any other provisions of the code or federal_income_tax regulations or about the tax treatment of any conditions existing at the time of or effect resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion about i whether us sub and other holders of foreign sub voting common_stock and or preferred_stock are entitled to a worthless_stock deduction under sec_165 due to the proposed transaction plr-104414-09 ii the federal_income_tax consequences of a the sale of foreign sub and foreign sub stock described in step i above except as specifically ruled upon herein b the satisfaction and possible extinguishment of the debt described in step vi above c the conversion described in step vii above d the stock transfers and the stock issuance described in step viii above and e any conversion of the acquired preferred shares held by foreign blocker into common_stock of foreign sub and iii the classification of foreign sub for u s federal tax purposes procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely marie c milnes-vasques senior technician reviewer branch office of associate chief_counsel corporate
